Case 1:19-cr-00286-AMD Document 124 Filed 07/12/21 Page 1 of 1 PageID #: 1017


                                                                                     FILED
                                                                                  IN CLERK'S OFFICE
                                                                              US DISTRICT COURT E.D.N.Y.
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                              ★          12. 2020 *
                                                       X
                                                                              BROOKLYN OFFICE
 UNITED STATES OF AMERICA,


                      - against-                           ORDER

                                                           19-CR-286(S-3)(AMD)
 ROBERT SYLVESTER KELLY,

                                    Defendant.

                                                       X

 ANN M.DONNELLY, United States District Judge:

        The Court directs Metropolitan Detention Center("MDC")to ensure that the defendant is

 able to meet with his counsel in a private room at MDC. MDC will ensure that these meetings

 can take place as frequently as the defendant and his counsel request, and for the duration that

 the defendant and his counsel request, within MDC's normal visiting hours.

        Defense counsel is directed to inform the Court without delay if they face difficulties

 booking or having client visits.

 SO ORDERED


                                                       s/Ann M. Donnelly
                                                      ANN M. DONNELLY
                                                      United States District Judge


 Dated: Brooklyn, New York
        July 12, 2021
